Exhibit 10.1

 

AMENDMENT NO. 1 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Amendment No. 1 (this “Amendment”) to the Investment Management Trust
Agreement (as defined below) is made on October 4, 2018 by and between Avista
Healthcare Public Acquisition Corp., a Cayman Islands exempted company (the
“Company”) and Continental Stock Transfer & Trust Company (the “Trustee”).
Capitalized terms used herein but not specifically defined shall have the
meanings ascribed to such terms in the Investment Management Trust Agreement.

 

WHEREAS, the Company and the Trustee are parties to the Investment Management
Trust Agreement, dated as of October 10, 2016 (the “Investment Management Trust
Agreement”);

 

WHEREAS, Section 1(i) of the Investment Management Trust Agreement sets forth
the terms that govern the liquidation of the Trust Account under circumstances
described therein;

 

WHEREAS, at an extraordinary general meeting of shareholders of the Company held
on October 4, 2018, the Company’s shareholders approved (i) a proposal (the
“Extension Amendment Proposal”) to amend the Company’s amended and restated
memorandum and articles of association (the “Articles”) to extend the date by
which the Company has to consummate a business combination (the “Extension”)
from October 14, 2018 to February 15, 2019 (the “Extended Date”) and (ii) a
proposal to extend the date on which to commence liquidating the Trust Account
established in connection with the Company’s initial public offering in the
event the Company has not consummated a business combination to the Extended
Date; and

 

WHEREAS, on the date hereof, the Company is filing the amendment to the
Company’s Articles with the Cayman Islands.

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Section 1(i) of the Investment Management Trust Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B signed on behalf of the Company by its
Chief Executive Officer, President, Chief Financial Officer, Secretary or
Chairman of the board of directors (the “Board”) of the Company or other
authorized officer of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable and less up to $50,000 of
interest that may be released to the Company to pay dissolution expenses, it
being understood that the Trustee has no

 

--------------------------------------------------------------------------------


 

obligation to monitor or question the Company’s position that an allocation has
been made for taxes payable), only as directed in the Termination Letter and the
other documents referred to therein; provided, that, in the case a Termination
Letter in the form of Exhibit A is received, or (y) on February 15, 2019, if a
Termination Letter has not been received by the Trustee prior to such date, in
which case the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B and the
Property in the Trust Account, including interest (which interest shall be net
of any taxes payable and less up to $50,000 of interest that may be released to
the Company to pay dissolution expenses), shall be distributed to the Public
Shareholders of record as of such date; provided, however, that in the event the
Trustee receives a Termination Letter in a form substantially similar to
Exhibit B hereto, or if the Trustee begins to liquidate the Property because it
has received no such Termination Letter by February 15, 2019, the Trustee shall
keep the Trust Account open until twelve (12) months following the date the
Property has been distributed to the Public Shareholders;”

 

2.             All other provisions of the Investment Management Trust Agreement
shall remain unaffected by the terms hereof.

 

3.             This Amendment may be signed in any number of counterparts, each
of which shall be an original and all of which shall be deemed to be one and the
same instrument, with the same effect as if the signatures thereto and hereto
were upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of the Amendment.

 

4.             This Amendment is intended to be in full compliance with the
requirements for an Amendment to the Investment Management Trust Agreement as
required by Section 6(c) of the Investment Management Trust Agreement, and every
defect in fulfilling such requirements for an effective amendment to the
Investment Management Trust Agreement is hereby ratified, intentionally waived
and relinquished by all parties hereto.

 

5.             This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Amendment to be signed by its
respective officer thereunto duly authorized, all as of the date first written
above.

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

By:

/s/ Francis E. Wolf Jr

 

Name:

Francis E. Wolf Jr

 

Title:

Vice President

 

 

 

 

 

AVISTA HEALTHCARE PUBLIC ACQUISITION CORP.

 

 

 

 

 

By:

/s/ John Cafasso

 

Name:

John Cafasso

 

Title:

Chief Financial Officer

 

[Signature Page to Amendment to Investment Management Trust Agreement]

 

--------------------------------------------------------------------------------